Title: Thomas Jefferson to Charles Willson Peale, 16 March 1817
From: Jefferson, Thomas
To: Peale, Charles Willson


          
            Dear Sir
            Monticello
Mar. 16. 17.
          
          Your favor of Feb. 28. came to hand yesterday evening only. mr McIlhenny is right in saying he left a letter for me; but I did not get it till a month after he went away. however all is well. we have had the good fortune to get a Swiss from Neufchatel, inferior, I think, to no watchmaker I have ever known. sober, industrious, and moderate. he brought me recommendations from Doctr Patterson & mr Haslaer. he compleatly knocks down the opposition-bungler who came from Stanton to oppose contest the ground with mr McIlhenny, gets more work than he can do, and sells more watches than he could have done in Philadelphia. brought up among the mountains of Switzerland, he is delighted with ours.—I admire you in the variety of vocations to which you can give your attention. I cannot do this. I wish to be always reading, and am vexed with every thing which takes me from it.  with respect to my letters to you mentioning some agricultural practices Etc make what use you please of them, only not giving my name. this would draw letters upon me, which are the affliction of my life by the drudgery they subject me to in writing answers.   we have sometimes practised the feeding with our corn-stocks. we chop them in a trough with a hatchet, which is a guillotine, you know, worked by hand. I doubt if the descending force added by the arm to it’s own the gravity of the hatchet is as laborious as would be the lifting power exercised to raise a guillotine of such weight as that it’s gravity alone should produce the same effect. but trial alone can decide this prove this, as every thing else in life, and as it has proved to me the value of your friendship and produced for it the sincere return of mine.
          Th: Jefferson
        